UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 27, 2008 (Date of Earliest Event Reported) Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On February 27, 2008, the Board of Directors of Chesapeake Corporation amended Article IV, Section 2 of the Bylaws of the Corporation effective as of April 23, 2008 to clarify the provisions related to Board of Directors’ authority to increase or decrease the number of directors and to reduce the number of directors to nine. In addition, the Board of Directors adopted Amended and Restated Bylaws, effective as of April 23, 2008, filed herewith. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 3.1 Bylaws, as amended effective April 23, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE CORPORATION (Registrant) Date:February 29, 2008 BY: /s/ J. P. Causey, Jr. J. P. Causey, Jr. Executive Vice President, Secretary & General Counsel EXHIBIT INDEX Exhibit No. Description of Exhibit 3.1 Bylaws, as amended effective April 23, 2008
